DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/763,865 application filed May 13, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending and have been fully considered.

Claim Objections
Claims 3-4 and 8 are objected to because of the following informalities:  “The” is misspelled in line 4 of instant claim 3; “<100 m” is misspelled in line 2 of instant claim 4; “consisting” is misspelled in line 8 of instant claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the claims 2-8, 10, and 12, the phrase “preferably” (or derivatives thereof such as “more preferably” or “still more preferably”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 provides for the use of (or using) the catalyst prepared by the preparation method of instant claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use 11 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Allowable Subject Matter
Claims 1 and 9 are allowed.
Claims 2-8 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not appear to anticipate or render obvious the preparation steps of instant claim 1.  One of the nearest prior art references may be Chen et al (CN 106345461), which discloses “(i) dissolving surfactant in organic solvent, and adding gold source to obtain solution A, (ii) adding silicon source into acid solution, then pre-hydrolyzing to obtain solution B, (iii) mixing solution A and solution B, then adding soluble carbon source, reacting at 15-45o C for 1-4 hours, then volatilizing at 20-50o C for 12-48 hours to obtain solid intermediate product, (iv) carrying out low temperature thermosetting reaction of step (iii) obtained product, either extracting using acidic solution, then refluxing or calcining under inert gas atmosphere for removing surfactant, and obtaining final product” [see DERWENT abstract].  Note that the “organic solvent includes methanol, ethanol, n-propanol, n-butanol” and corresponds to the small molecule alcohol of the instant application [see page 5 of the instant specification]. Chen et al does not disclose a Gemini (or dimeric) surfactant or the metal compounds in step (2) of instant claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
May 21, 2021